MEMORANDUM **
Oscar Jesus Iniguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision finding that he abandoned his application for lawful permanent resident cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, Morales v. Gonzales, 478 F.3d 972, 980 (9th Cir.2007), and we grant the petition for review and remand for further proceedings.
The BIA determined that Iniguez’s failure to provide his criminal history record and fingerprints in advance of his removal hearing was a sufficient ground to deem his relief application abandoned. The BIA, however, did not have the benefit of our intervening decision in Cui v. Mukasey, 538 F.3d 1289 (9th Cir.2008), which held that the denial of a continuance for fingerprint processing prior to April 2005 may be an abuse of discretion. We therefore remand for the BIA to reconsider its dismissal of Iniguez’s appeal. See id. at 1292-95; see also Karapetyan v. Mukasey, 543 F.3d 1118,1129-32 (9th Cir.2008).
In light of our disposition, we need not address Iniguez’s due process contention.
*358PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.